Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, line 3, “the optical element’s light path” lacks proper antecedent basis.
	In claim 12, line 3, “the optical element’s pane” lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-5, 8, 9, 13 ad 14 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Karl Storz Gmbh & Co. KG (DE 20 2010 017255).
Storz discloses a window system (16) for an intraoral scanner comprising an optical element (48) having a thermal conductivity of more than 1 W m.−1 K.−1, a window (18), which comprises a pane made of a plastic, glass, or corundum (see paragraph 0072), and has an average distance (d) of less than 1 mm from the optical element due to the fact that element (32) has a thickness of 15-300 nm (see paragraph 0082), and at least one heat source (32) connected to the optical element (see figures 2 and 3), wherein the optical element has a thermal conductivity of more than 40 W m−1 K−1 due to the fact that optical element comprises sapphire glass (see paragraph 0077), wherein the optical element is made of a corundum/sapphire glass (se paragraph 0077), wherein the average distance (d) between the optical element and the window is less than 0.5 mm due to the fact that element (32) has a thickness of 15-300 nm (see paragraph 0082 along with figures 2 and 3), wherein the heat source is an ITO layer disposed on the optical element (see paragraph 0082), wherein the heat source is a heat transfer system via elements 42, 44), which is configured to transfer waste heat from the intraoral scanner to a peripheral region (34, 36) of the optical element (see figures 2-4), wherein the window includes a material that is selected from the group consisting of a polycarbonate, a cycloolefin copolymer, a polyacrylmethacrylate, a float glass, a mineral glass, a corundum, and mixtures thereof (see paragraph 0041), wherein the window is disposed in a cover (12) for the intraoral scanner (see figures 3 and 4) and wherein the optical element and the at least one heat source are connected to the intraoral scanner and the cover is disposed on the intraoral scanner such that the window is disposed on the optical element at an average distance of less than 1 mm due to the fact that element (32) has a thickness of 15-300 nm (see paragraph 0082), Note figures 2 to 4 along with the associated description thereof.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl Storz Gmbh & Co. KG (DE 20 2010 017255).
Storz discloses all of the subject matter claimed, note the above explanation except for explicitly stating that the ITO layer is an IMITO (Index Matched Indium Tin Oxide) layer adjusted to the refractive index of the optical element.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ITO layer of Storz to include an IMITO layer, as commonly used and employ in the art, in order to match the refractive index of the optical element so as to reduce internal and external reflections, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of index matching. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to the limitations of claim 7, Storz discloses all of the subject matter claimed, note the above explanation except for that the ITO layer being disposed only in a peripheral region of the optical element.
	The examiner takes Official Notice that it is well known to apply an ITO layer to only a peripheral region of an optical element in the same field endeavor of endeavor for the purpose of conserving energy.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ITO layer only to the peripheral region of the optical element of Storz in order conserve energy.
7.	Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl Storz Gmbh & Co. KG (DE 20 2010 017255).
Storz discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the window is made of a corundum material.	
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the window of Storz to include a corundum material, as commonly used and employ in the optical art, in order to obtain a durable window element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a durable, window element. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.
As to the limitations of claims 11 and 12, Storz discloses all of the subject matter claimed, note the above explanation, except for an anti-reflective coating being on either side of the optical element and/or window.
	The examiner takes Official Notice that it is well known to apply an anti-reflective coating on either side of the optical element and/or window in the same field endeavor of endeavor for the purpose of reducing internal and external reflections.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical element and/or window of Storz to include an anti-reflective coating on either side of the optical element and/or window, as commonly used and employ in the optical art, in order to reduce internal and external reflections.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
June 17, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872